Announcement by the President
Ladies and gentlemen, the Conference of Presidents has taken a unanimous decision, which I am relaying to you, addressing myself in particular to the Council.
In the context of its deliberations on the Commission's proposal for the amendment of the Regulation on the funding of European political parties, the Committee of Permanent Representatives decided yesterday to split the Commission's proposal in two and to adopt the necessary amendments to the Financial Regulation in a separate legislative instrument, to be created on the legal basis that applies to amendments to the Financial Regulation.
This would mean that key elements of this legislative process would be taken out of the sphere of parliamentary codecision and that the Commission, contrary to its own convictions, would have to present a new proposal, while it would also be essential, or at least advisable, to consult the Court of Auditors.
The European Parliament calls on the Council to reconsider its decision. The amendments to the Political Parties Regulation proposed by the Commission are necessary to overcome practical difficulties that have arisen in its application. They would also make it possible to continue supporting the development at the European level of political foundations, which play an important part in opening political processes to public scrutiny. For these reasons, it is imperative that the proposed regulation should enter into force very soon.
On 22 October, the Committee on Constitutional Affairs adopted a report expressing willingness to compromise with the Council to pave the way for the rapid adoption of the proposed regulation.
The splitting of this instrument by the Permanent Representatives has thwarted these efforts. It is legally unnecessary, undermines the Commission's right of initiative, curtails the rights of Parliament, and is likely to cause significant delays.
On behalf of the Conference of Presidents I call on the Council to overturn at ministerial level the decision of the Permanent Representatives.
I have been asked for leave to speak, but there will be no debate thereafter.
Chairman of the Committee on Constitutional Affairs. - (DE) I am extremely grateful to you for this statement, Mr President, and also to the Conference of Presidents. It is a serious matter when the European Parliament - the chamber of the people at the European level - is excluded from the legislative process relating to a regulation on European political parties. That is truly a subject that concerns all of us here, whatever our party affiliation. It is unthinkable that the bureaucracies in some finance ministries and then their governments should decide on this issue rather than the people's representative assembly of the EU. We should not stand for that! With regard to the budget for 2008, let me say that the national governments have wishes which they can only fulfil together with us. When dealing with the 2008 budget, this Parliament should remember what the Council decided yesterday with regard to this Regulation on the European political parties. Thank you for your statement. We have not seen the end of this issue.
Vice-President of the Commission. - Mr President, as this House will have understood from what you said, Coreper decided to split the Commission's proposal into two legal instruments: one regulation under Article 199, to which codecision applies, to cover political foundations and campaigning, and another regulation under Article 279, which means simple consultation of Parliament and the Court of Auditors to cover the financial derogations.
The Commission opposed that splitting of its proposal for sound legal reasons, but also for political reasons. The decision introduces uncertainty as regards timing, when we want the proposal to enter into force before the end of this year so that the foundations can be fully functional before 2009. That was the whole idea behind the proposal. We also think that the whole proposal should be approved by codecision, under Article 199 of the Treaty. We regret, therefore, that Coreper decided, against the Commission's will, to reduce Parliament's role in an issue intimately related to Parliament's business, namely the financing of the political parties.
Just 36 hours after the Committee on Constitutional Affairs approved by a very large majority the Commission's proposal, Coreper decided to follow a route which departed from that of the Commission and of Parliament.
However, our destination, I hope, remains the same: approval of the substance of our proposal before the end of this year.
(Applause)